Case 2:20-cv-04457-ES-CLW Document 1-2 Filed 04/17/20 Page 1 of 1 PageID: 36



GSX Techedu Inc. (GSX)                                                            Wu, Zeqiu

                                   List of Purchases and Sales

                            Purchase              Number of               Price Per
        Date                 or Sale              Shares/Unit            Share/Unit

            4/7/2020              Purchase                       142              $30.7000
           4/13/2020              Purchase                       138              $32.2000
           4/13/2020              Purchase                       125              $32.2500
           4/13/2020              Purchase                       108              $31.8100

Post-Class Period Transactions
           4/14/2020              Purchase                         150            $31.7300
           4/14/2020              Purchase                         220            $32.2000
           4/14/2020              Purchase                         150            $32.1000
           4/14/2020              Purchase                         180            $31.9300
           4/14/2020              Purchase                         300            $31.6000
           4/14/2020                  Sale                       (513)            $29.5000
           4/14/2020                  Sale                       (900)            $30.9000
